                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF WISCONSIN


JOSHUA LEE VINSON, SR.,

                             Plaintiff,
       v.                                                          Case No. 19-cv-1237-bhl


JASON DEBRUIN, et al.,

                             Defendants.


                                  DECISION AND ORDER


       Plaintiff Joshua Lee Vinson, Sr., is representing himself in the §1983 case. Vinson is

proceeding against five defendants, one of whom (Chad Melby) was only recently served with the

amended complaint, see Dkt. No. 73. Discovery as to Vinson’s claims against four of the

defendants (Jason DeBruin, Justin Schmidt-Quist, Stephen Jaskowiak, and Steven Fish) is set to

close on April 13, 2021. All discovery as to Vinson’s claims against those defendants must be

completed by that date.

       Melby filed his answer to Vinson’s amended complaint on April 8, 2021. Dkt. No. 73.

The Court will require that discovery as to Vinson’s claim against Melby be completed by June

11, 2021. In its scheduling order, the Court extended the parties’ time to respond to discovery

requests from thirty days to sixty days. Dkt. No. 61 at 1. However, given how long this case has

been pending and given that much of the written discovery obtained in connection with Vinson’s

claims against the other defendants will overlap with the discovery Vinson is likely to seek from

Melby, the Court will require Vinson and Melby to respond to discovery requests within thirty

days as outlined in Federal Rules of Civil Procedure 33(b)(2) and 34(b)(2). If Vinson or Melby




            Case 2:19-cv-01237-BHL Filed 04/09/21 Page 1 of 2 Document 85
needs additional time to complete discovery, they may file a motion asking the Court to extend the

deadline.

       Finally, because discovery in connection with all of Vinson’s claims will be complete by

June 11, 2021, the parties may file motions for summary judgment together with supporting

materials no later than July 12, 2021.

       IT IS THEREFORE ORDERED that Vinson and Melby must serve their discovery

requests by a date sufficiently early so that discovery is completed no later than June 11, 2021

(that means that Vinson and Melby must serve their requests at least thirty days before the deadline

to allow the opposing party sufficient time under the rules to respond by the deadline).

       IT IS FURTHER ORDERED that the parties may file motions for summary judgment

on the merits together with supporting materials no later than July 12, 2021.

       Dated at Milwaukee, Wisconsin this 9th day of April, 2021.

                                              BY THE COURT:


                                              s/ Brett H. Ludwig
                                              BRETT H. LUDWIG
                                              United States District Judge




                                                 2

            Case 2:19-cv-01237-BHL Filed 04/09/21 Page 2 of 2 Document 85
